DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dexter Chang on 1/18/2022.

The application has been amended as follows: 

		In the claims:
			Claim 1, line 17: “a portion” was replaced with –a first portion--.
			Claim 1, line 19: “a portion” was replaced with –a second portion--.
			Claim 4 was canceled.




Allowable Subject Matter
Claims 2-3 allowed.
The following is an examiner’s statement of reasons for allowance:  Methods of applying barrier tape via removing release material layer portions and adhering an adhesive portion similar to those claimed are taught by HARRIS (US 2009/0311456), COHEN et al. (US 2004/0151922), BOND et al. (US 9,995,425), and SHUMATE et al. (US 2012/0037259).  The prior art does not teach or fairly suggest applying a vapor barrier to a pipe joint wherein two portions of release layer are removed in order to bond adhesive areas to corresponding areas of the pipe joint, and forming both an overlap seal with a portion of the vapor barrier adhered to itself via the adhesive layer and an edge seal where a portion of the vapor barrier is adhered to a portion of adjacent insulation structure via a portion of the adhesive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745